Title: Andrew Smith to Thomas Jefferson, 14 July 1819
From: Smith, Andrew
To: Jefferson, Thomas


            
              Respected Sir
              Richmond 14th July 1819
            
            Your esteemed letter of the 5th Inst, I have been favor’d with—as the glass spoken of was ordered by my House, and stands at your debit accordingly, it will be most correct for me to receive the payment, so as to balance that account—and as the glass for the University already ordered, has been through my House—the Remaining orders had better be sent thro’ me, that the whole may be kept in one account—the more particularly as I expect very shortly to Resume my former Agency & Commn Business—having made arrangements with every creditor present, as well as Agents of others, comprizing at least ⅘ths of the whole, for a final settlement of my affairs, as the Annexed copy of the proceedings of the Creditors and Assignees will shew, by which My family and friends will have the satisfaction to see that no blame is attached to my conduct, and that I retain the undiminished confidence of all friends, Correspondents and Creditors—   To my family and Myself I consider it a duty to make known these proceedings among those persons whose good will I am desirous more particularly to possess—and this I trust will be my apology, Sir, for presuming to hand the annexed to you—Your future orders will receive my best attention—if I should be absent, they will meet equal care, The paymt of that delivered may be made to suit your own convenience,
            
              I am—Sir   Mo Respectfully
              Andw Smith
            
           